Mikoll, J.
(dissenting). We respectfully dissent.
Contrary to the conclusion reached by the majority, and considering all the relevant facts and circumstances (see, Ross v Curtis-Palmer Hydro-Elec. Co., 180 AD2d 385, 390), we do *854not construe the Court of Appeals’ recent holding in Rocovich v Consolidated Edison Co. (78 NY2d 509) to require dismissal of plaintiff’s Labor Law § 240 (1) claim. The fact that plaintiff was caused to fall onto the scaffold rather than completely from it is only a fortuitous event that does not change the elevation-related character of the incident. There is evidence that the surface of the elevated narrow scaffolding was and had been previously cluttered with debris, including scaffold piping (tubular piping used to construct and enlarge the height of the scaffolding on which plaintiff was working), cables, wiring and other material. A fact finder could conclude that the debris and the unconnected tubular piping left laying on the surface obstructed and reduced the work space on the scaffolding so as to render the scaffold spatially inadequate to serve the purpose for which it was designed and, thus, the scaffolding was not so constructed, placed and operated to provide the "proper protection” required by Labor Law § 240 (1) (see, Bland v Manocherian, 66 NY2d 452, 460; Blair v Rosen-Michaels, Inc., 146 AD2d 863, 865).
The cases of Springer v Clark Publ. Co. (171 AD2d 914) and Tuohey v Gainsborough Studios (183 AD2d 636), cited by the majority, are factually distinguishable from the instant case. The accidental electrocution of a worker in Tuohey was not shown to be related to the scaffolding itself. The mortar which caused the fall in Springer became wet due to falling rain, a contemporary event, and was foreign to the scaffold. In our view, Supreme Court properly denied defendants’ cross motion for partial summary judgment dismissing plaintiff’s Labor Law § 240 (1) cause of action.